Case 19-01133 Doc 6 Filed 10/28/19 Entered 10/28/19 16:20:27 Main Document Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT

                             EASTERN DISTRICT OF LOUISIANA

  IN RE:                                                     CASE NO.    19-12337

  ROYAL ALICE PROPERTIES, LLC                                SECTION “A”

         DEBTOR                                              CHAPTER 11

  **************************************************************************
  ROYAL ALICE PROPERTIES, LLC

         PLAINTIFF

  VERSUS                                                     ADV. NO. 19-01133

  AMAG, INC.

         DEFENDANT

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the Ex Parte Motion for Extension of Time to File

  Answer and/or Responsive Pleadings filed by Defendant, AMAG, Inc. has been served by

  electronic means through the Court’s CMECF system on all parties who receive service through

  the Court’s CMECF System and U.S. First Class Mail on AMAG, Inc., as listed on the service

  list below, this 28th day of October, 2019.

                                        Respectfully Submitted,

                                        /S/Richard W. Martinez
                                        _______________________________________
                                        RICHARD W. MARTINEZ (#17040)
                                        Richard W. Martinez, APLC
                                        3500 N. Hullen St.
                                        Metairie, LA 70002
                                        Telephone: (504)525-3343
                                        Email: richard@rwmaplc.com
                                        Attorney for AMAG, INC.
Case 19-01133 Doc 6 Filed 10/28/19 Entered 10/28/19 16:20:27 Main Document Page 2 of 2




  BY ELECTRONICAL MEANS THROUGH THE COURT’S CMECF SYSTEM:

  Leo D. Congeni on behalf of Plaintiff Royal Alice Properties, LLC
  leo@congenilawfirm.com, michelle@congenilawfirm.com

  Richard W. Martinez on behalf of Defendant AMAG, Inc.
  richard@rwmaplc.com, claire@rwmaplc.com



  BY U.S. FIRST CLASS MAIL:

  AMAG, Inc.
  233 Wilshire Blvd., Ste. 200
  Santa Monica, CA 90401-1227
